DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ebata et al. (US 4,761,317).
 	Ebata shows a wear liner superposable against an outer peripheral surface of a belt conveyor roller cylindrical body (see column 1, lines 10-12 referring to use on a pulley/roller of a belt conveyor). The roller wear liner includes a shock-absorbing matrix 2 of vulcanized rubber that has a belt-facing face. A plurality of inserts 3 are embedded in the shock-absorbing matrix in spaced apart fashion. Each of the inserts includes a belt-contacting face 4 and an opposed inner face 6. The belt-contacting faces of the inserts and the belt-facing face of the shock-absorbing matrix define together a substantially continuous belt-contacting surface (see figure 1). A surface area of the belt-contacting faces of the inserts is equal to a surface area of the corresponding inner faces.  The belt-contacting and inner faces of the inserts are substantially parallel to each other. The roller wear liner defines thickness.  As can be seen in the cross section of figure 1, the inserts extend along at least about 20% of the thickness of the roller wear liner. When mounted on a roller, the wear liner would form substantially ring-shaped tube.  As described above, Ebata shows all the structure required by claims 1-2 and 9-10.
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651